Citation Nr: 1754661	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-01 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected status-post fracture of L3-4 lumbar spine with bulging disc and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991.

This matter came before the Board of Veterans Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2017, the Board remanded the issue for further development.

A claim for a total disability rating based on individual unemployability (TDIU), which is not a separate claim but part of the claim for increase on appeal, will be considered to have been raised by the record when evidence of unemployability has been submitted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case the Veteran was awarded TDIU by the RO for a combination of other service connection disabilities effective August 22, 2014.  The Veteran has not disagreed with the effective date of the award and therefore the issue of entitlement to TDIU is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims ("the Court") has held that a remand by the Board imposes a duty on the Secretary of Veterans Affairs to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  It further instructed that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.

In its March 2017 remand, the Board requested the RO to schedule the Veteran for a VA examination of the lumbar spine.  The remand order stated that the claim file should be provided to the examiner for review and that the examiner should indicate that the claim file was reviewed.  The order also asked that particular attention be paid to a March 2016 VA treatment note that included MRI findings of "multilevel disc disease of the low back" and the placement of a neurosurgery consultation and to a February 2016 VA treatment note indicating that the Veteran has occasional radiculopathy.

A VA examination was provided to the Veteran in May 2017.  In the evidence review portion of the report, the examiner indicated that he had not reviewed either the VBMS or Virtual VA file or a hard copy paper file.  Responding to the question whether, if he had not reviewed those files, he had reviewed other records, the examiner checked off the box saying that "no records were reviewed."  The Board therefore finds that the examination was not in compliance with the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination of his lumber spine.  The examiner should review the entire claim file when making a determination and should specify in the examination report that those records have been reviewed.  Attention is requested to the March 2016 treatment note indicating MRI results showing "multilevel disc disease of the low back" and to the February 2016 VA treatment note indicating that the Veteran has occasional radiculopathy.

Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the lumber spine and the severity of any and all manifestations found, including whether the Veteran has any neurological abnormalities associated with the lumber spine disorder.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should conduct range of motion studies and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range of motion loss that is due to any weakened movement, excess fatigability, incoordination or pain, to include on repetitive use or on flare-ups.  If such information cannot be provided without resorting to speculation, the examiner should explain why. 

2.  The examination report must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

3.  If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




